Opinion,
Mr. Justice Sterrett :
In this proceeding by attachment under the act of June 13, 1836, giving to mechanics and material-men a lien against vessels built, repaired, or fitted within this commonwealth, the issues of fact presented by the pleadings were tried by jury and verdict for $1,420.74 rendered in favor of plaintiff. Defendants thereupon moved for a new trial and in arrest of judgment. The joint reasons that were filed purport to be in support of both motions, but in fact they appear to have little or no bearing on the motion in arrest of judgment. The rule for new trial was discharged, and the motion in arrest of judgment was sustained. In the absence of an opinion or anything to indicate the ground on which the court acted, we are at a loss to understand why the judgment was arrested; but, it must be presumed, the learned judge thought there was enough on the face of the record to show that plaintiff was not entitled to judgment. The sole question is, whether he erred in that conclusion.
The libel as amended is in the usual form under the act, *236setting forth that, “ on or about January 27, 1874, and during a period of five months preceding, at the port of Philadelphia, libelant, at the instance and request of one Captain Holland, master and managing owner of the vessel,.....furnished materials and performed work and labor in the repairing, fitting, furnishing, and equipping of the brig Odorilla, of Philadelphia, .....then lying at a wharf at Philadelphia aforesaid, where she still remains, not having proceeded on her voyage next after or since the work done or material furnished as aforesaid,” with bill of particulars, etc., amounting in all to $1,496.77, and praying attachment, condemnation, and sale of the vessel.
Respondents filed an answer, traversing some of the allegations of fact, making independent averments, etc., in which they aver they are “ all of the city of Philadelphia : were the sole and exclusive owners of the vessel at the time the said work and materials are alleged to have been done and furnished ; that neither the owners nor the master ordered said labor and materials, nor was said vessel, at the time a portion of said work and material was alleged to have been done and furnished, within the commonwealth.” They further aver that they “contracted with Worden & Evans of Delaware, to build and complete said vessel for $22,000 ; ” “ that the alleged work and materials were done and furnished on the order and credit of said contractors; that said vessel was built in the state of Delaware, but, in order more conveniently to complete their contract, the contractors brought-the hull of the vessel to Philadelphia;” “that by reason of the premises it doth not pertain to this Honorable Court, nor is it within the jurisdiction of the court to enforce the claim of libelant, nor call respondents’ ship to judgment in respect thereto.” To that answer there was a general replication, and issue was .joined to be tried by jury. The questions of fact thus put in issue by the pleadings, so far as they are material to plaintiff’s case, were decided in his favor by the verdict. Prima facie he was entitled to judgment, and the only question presented for our consideration is whether the court erred in arresting the judgment. It undoubtedly did, unless the record presents a maritime case in which the United States Court had exclusive jurisdiction. '
It is not distinctly averred in the libel that the brig in ques*237tion was a new vessel in course of construction, completion, and equipment, preparatory to her first voyage; but any doubt that might otherwise exist as to those facts, is dispelled by the averment in the answer above quoted, to the effect that the new hull of the vessel was brought to Philadelphia for the purpose of more conveniently completing and equipping her. Taking the libel and answer together, and bearing in mind that such questions of fact as were put in issue by the pleadings have been settled by the verdict .in favor of plaintiff, the record appears to present a case that is clearly within the purview of the act of assembly, and not within the exclusive jurisdiction of the Federal Courts. The distinction appears to be recognized in the following among other cases : Ferry Company v. Beers, 20 How. 393; Roach v. Chapman, 22 How. 129; Edwards v. Elliott, 21 Wall. 582. In the latter it was held, that a maritime contract does not arise on an agreement to furnish materials for the purpose of building a ship; and, in respect of such contracts, it is competent for the states to create such liens as their legislatures may deem just and expedient, not amounting to a regulation of commerce, and to enact reasonable rules and regulations prescribing the mode of their enforcement, if not inconsistent with the exclusive jurisdiction of the admiralty courts. As the record stands, plaintiff was entitled to judgment on the verdict in his favor.
Judgment reversed, and judgment on the verdict in favor of plaintiff for $1,420.74, with interest from 22d March, 1887, the date of verdict, and costs.